MEMORANDUM OPINION
SWEET, District Judge.
The Defendants have moved for leave to reargue the Court’s prior opinion in this matter dated January 2, 1992, 781 F.Supp. 999 (S.D.N.Y.1992) (the “Opinion”), pursuant to Rule 60(b) of the Federal Rules of Civil Procedure and Rule 3(j) of the Civil Rules of the Southern District of New York. For the reason set forth below, the motion is denied.
To be entitled to reargument under Local Rule 3(j), the Defendants must demonstrate that the Court overlooked controlling decisions or factual matters that were put before the Court on the underlying motion. Novak v. National Broadcasting Co., 760 F.Supp. 47, 48 (S.D.N.Y.1991); Ashley Meadows Farm Inc. v. American Horse Shows Association, 624 F.Supp. 856, 857 (S.D.N.Y.1985).
, The Defendants reassert here that the Plaintiffs’ claims are barred by res judicata and that the Plaintiffs have failed to establish municipal liability. These arguments were considered by the Court and discussed in the Opinion, 781 F.Supp. at 1005-1006, 1010-1011. The Defendants therefore are not entitled to reargument.
Moreover, the Defendants continued res judicata argument ignores the special nature of and the limited relief available in the prior proceedings. As stated by the Second Circuit in Antonsen v. Ward, 943 F.2d 198 (2d Cir.1991), under New *246York’s transactional approach, “only if a claim could have been litigated in a prior proceeding will it later be precluded on grounds of res judicata. Where ‘formal barriers’ to asserting a claim existed in the first forum it would be 'unfair to preclude the plaintiff from a second action in which he can present those phases of the claim which he was disabled from presenting in the first.’ ” Id. at 201 (quoting Restatement (Second) of Judgments § 26(l)(c) comment c (1982)). It is not the relief sought, but the relief available that is controlling. See id. at 202-04; cf. Cameron v. Fogarty, 806 F.2d 380, 384-85 (2d Cir.1986), cert. denied, 481 U.S. 1016, 107 S.Ct. 1894, 95 L.Ed.2d 501 (1987). For at least this reason, the cases cited by the Defendants are inapposite.

Conclusion

For the reasons set forth above, the Defendants’ motion for leave to reargue is denied.
It is so ordered.